Citation Nr: 0111535	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2. Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder on and after February 8, 
2000.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected post-
traumatic stress disorder and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 through 
May 1969 and from October 1984 to December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Department of 
Veterans Affairs  (VA) Regional Office (RO) in Portland, 
Oregon.  In that determination, the RO found that due to 
post-traumatic stress disorder (PTSD) the appellant was 
entitled to an increased rating from 30 percent to 50 percent 
effective September 3, 1996, the date of his original claim 
of disability, and an increased rating from 50 percent to 70 
percent effective February 8, 2000, based on VA psychological 
examination showing increased symptoms.  The appellant 
disagreed and this appeal ensued.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (claimant presumably seeks highest 
evaluation possible).

The record shows further that the appellant previously had 
been granted service connection for residuals of shell 
fragment wounds of the right and left hand, right forehead 
and scalp, coronary artery disease, hypertension and PTSD.  
He received an 80 percent combination disability rating 
effective February 2000.

FINDINGS OF FACT

1. All available relevant evidence necessary for the 
equitable disposition of this appeal has been obtained.

2. The appellant's service connected PTSD is manifested by a 
symptoms that render him demonstrably unable to obtain or 
retain employment.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.125 to 4.132, Diagnostic Code 9411 (1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The VA has a duty to assist the appellant in the development 
of his claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
properly arranged psychological examinations and associated 
the results in the claims file.  By virtue of supplemental 
statements of case and the statement of the case, the 
appellant and his representative were given notice of medical 
evidence and the regulations pertinent to the determination 
of this claim.  VA medical examinations, service medical 
records, and non-VA medical examinations and documents were 
submitted by the appellant or gathered properly by the RO 
with the appellant's consent and authorization.  The Board 
finds no further areas of development that would be fruitful 
in deciding this claim because the RO has substantially met 
developmental requirements.

Entitlement to an Increased Rating for Service-Connected PTSD 
Effective on and after September 3,1996

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories.

The appellant here seeks an evaluation in excess of 50 
percent for PTSD on and after September 3, 1996 and an 
increased rating for PTSD in excess of 70 percent on and 
after February 8,2000.  Disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of the claim, or the evidence is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1997).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

On November 7, 1996, during the pendency of this claim, VA 
amended the schedular criteria relevant to evaluating the 
severity of PTSD.  61 Fed. Reg. 52,695 (October 8, 1996).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:

        The attitudes of all contacts except the most 
intimate are            		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See also 
38 C.F.R. §§ 4.125 to 4.131 (1996).  Hence, these rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994). 

Words such as "mild", "considerable" and "severe" are 
not defined in VA Schedule for Rating Disabilities.  See 
38 C.F.R. Part 4 (1996).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1996).  The use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).  

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The appellant has undergone psychological evaluations since 
his original claim of disability benefits in September 1996.  
Examination results in November 1996 revealed that the 
appellant stated that he could not get Vietnam out of his 
mind and dreamed of Vietnam a couple of times per week.  He 
added that he ordinarily did not discuss his experience with 
his family because it was too painful.  In a PTSD 
questionnaire dated 1996, the appellant reported that he felt 
scared and still dreamed of events when he was wounded in-
service in Vietnam.  (See Post-Traumatic Stress Disorder 
Questionnaire, September 1996).

He complained that his ability to concentrate had diminished 
considerably and that he refused to fly in airplanes because 
it caused flashbacks of his experience in Vietnam.  He 
resigned from previous jobs due to anxiety and anger.  The 
examiner opined that his chronic PTSD adversely affected his 
occupational pursuits.  The examiner stated that the 
appellant appeared extremely nervous and, at times, his 
anxiety soared, but the examiner added that he was 
cooperative and well groomed.  His judgment, insight, and 
logic were found to be good.  However, the examiner diagnosed 
chronic PTSD and the appellant's global assessment 
functioning (GAF) scale score was rated at 55.  

GAF reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores 
between 51 and 60 indicate "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  DSM-IV at 32.

After a psychological examination in November 1997, a social 
worker stated that the appellant's PTSD symptomatology had 
increased, especially his inability to control anger.  In 
July 1999, the appellant refused to cooperate with a 
psychological examination due to severe anxiety and 
trepidation.  Even so, the psychologist described the 
appellant as euthymic with no signs of psychosis.  The 
psychologist stated that the appellant's thoughts were 
appropriate, his memory was intact, and he had good 
relationships with his family, though he was mildly 
hypervigilant and experienced frequent nightmares and sleep 
disturbance, concentration difficulties and intrusive 
recollections.  He reported he could not participate in work 
activities because he could not be confined in one place.  
The psychologist opined that the appellant had a GAF score of 
58.

In February 2000, the appellant underwent a psychological 
examination.  The psychologist diagnosed moderate to severe 
chronic PTSD.  The appellant reported problems with anger 
management and an inability to work due to anxiety.  He added 
that he could not work in confined places.  The psychologist 
stated that the appellant experiences flashbacks of events 
from Vietnam and persistent symptoms of "increased 
arousal".  He opined that the appellant had severe 
industrial and moderate social impairments related to PTSD 
and assigned a GAF score of 50-51.  A GAF score indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, e.g. unable to keep a 
job.  DSM IV at 47.

In March 2000, the RO conducted a hearing for the appellant 
with his representative.  The appellant testified that he had 
been experiencing increasing feelings of anger, anxiety, 
recurrent nightmares and sleep disturbance.  In addition, the 
evidence shows that the appellant has not engaged in 
substantial gainful employment since September 1996.  
Diagnostic Code 9411 concerns both social impairment and 
industrial impairment, with the clear focus on industrial 
impairment.  When evaluating a psychiatric disability such as 
PTSD, "[t]wo of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency."  38 C.F.R. § 4.130 (1994).  Indeed, the 
regulation addressing social impairment even pronounces that 
the paramount consideration in evaluating a psychiatric 
disability is one of industrial impairment.  ". . . [I]n 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability."  38 C.F.R. § 4.129 
(1994) (emphasis added).  Thus, the record indicates that the 
appellant is demonstrably unable to obtain or retain 
employment, a criteria for a 100 percent evaluation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990) ("a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail.").  On the question 
as to whether his PTSD symptomatology, the evidence is in 
relative equipoise: the negative evidence versus the positive 
evidence.  The record shows that the appellant volunteers in 
church activities and he has maintained good relationships 
with his wife and children.

Nonetheless, the history of unemployability and the 
conclusions expressed by the psychologists and examiners are 
consistent in stating that the appellant has moderate to 
severe chronic PTSD with features of anger and anxiety since 
1996.  He reported that he experiences flashbacks, 
nightmares, anxiety and anger regularly.  In addition, the 
appellant's statements during his RO Hearing testimony, his 
recitation of in-service events, and his statements regarding 
his PTSD symptomatology have been consistent.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477 (Fed. Cir. 1997).  

The appellant has stated that, as a result of his PTSD, he 
repeatedly has been unable to obtain a job because 
prospective employers will not hire him.  (See, e.g., VA Form 
9, dated April 1, 1997).  The Board notes that a GAF of 50 is 
defined as serious symptoms or as any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  The appellant is currently unemployed 
and has been since he filed his original claim in 1996.   His 
latest GAF score reveals that his psychiatric disorder is 
severe enough to prevent him from possibly working.  In 
short, the preponderance of the evidence is not against a 
finding that he is demonstrably unable to obtain or retain 
employment because of his service-connected psychiatric 
disorder.  In this case, the veteran is entitled to a 100 
percent disability rating for PTSD under the old criteria 
because the veteran's disability picture more nearly 
approximates the criteria required for a 100 percent rating 
for PTSD.  See 38 C.F.R. § 4.7 (1997).  Thus, after a 
thorough review of the claims file, upon the balance of the 
positive and negative evidence regarding the appellant's 
claim, the benefit of the doubt is given to the appellant.

These opinions demonstrated an inability to obtain or retain 
employment, an element of the criteria for a 100 percent 
evaluation pursuant to the criteria of Diagnostic Code 9411.  
Although the criteria also included other considerations, 
such as virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, disturbed thought or behavioral 
processes, and profound retreat from mature behavior, each of 
these criteria forms an independent basis for granting a 100 
percent evaluation.  Richard v. Brown, 9 Vet. App. 266, 268 
(1996); Johnson v. Brown, 7 Vet. App. 95-97 (1994).  Based on 
this analysis, it is the determination of the Board that the 
evidence supports a 100 percent evaluation pursuant to the 
old version of Diagnostic Code 9411. 

Because the application of the old version of Diagnostic Code 
9411 results in a maximum 100 percent schedular evaluation, 
the Board need not address the application of the new version 
of Diagnostic Code 9411 or the claim of total disability 
rating based on individual unemployability.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); VA O.G.C. Prec. Op. 
3-2000 (Apr. 10, 2000.).


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted commencing September 3, 1996. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

